DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim(s) (1, 5, 6), (2, 3, 7) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6 of U.S. Patent No. 10,349,979 in view of Palese et al. (US 2013/0066136A1, “Palese”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims appear to be merely broader with respect to the handle, housing and actuator. Palese teaches a medical instrument capable of magnetically removing a magnetized food mass located in a person’s esophagus. The medical instrument includes a handle (150; Fig. 2) that extends from a housing (120). An elongated actuator (172) extends through the housing and includes a distal end portion and is capable of moving back and forth in the housing. A retriever is secured to the actuator and capable of being moved from an inoperative closed position in the housing [0053] to an extended operative position where the retriever projects outwardly from the housing and is capable of assuming an open configuration. A magnet (185) forms a part of the medical instrument and is disposed adjacent the retriever [0061-0064] and capable of magnetically dislodging, retrieving and holding the magnetized food mass in the person’s esophagus. The magnet may take the form of a strip, pad, etc. [0062]. For example, each spline or tine of the retriever may include a plurality of recesses (187) into which a magnetic element may be disposed [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the  with a handle, housing and actuator, as taught by Palese, for the predictable result of maneuvering the retriever through the housing and into an operative configuration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the articulator" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejections, the articulator will be interpreted as the actuator.
Claim 4 recites the limitation "the basket" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese et al. (US 2013/0066136A1, “Palese”).
Regarding claim(s) 1, 5, and 6, as best understood, Palese discloses a medical instrument capable of magnetically removing a magnetized food mass located in a person’s esophagus. The medical instrument includes a handle (150; Fig. 2) that extends from a housing (120). An elongated actuator (172) extends through the housing and includes a distal end portion and is capable of moving back and forth in the housing. A retriever is secured to the actuator and capable of being moved from an inoperative closed position in the housing [0053] to an extended operative position where the retriever projects outwardly from the housing and is capable of assuming an open configuration. A magnet (185) forms a part of the medical instrument and is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olden et al. (US 2016/0374700A1, “Olden”) in view of Palese.
Regarding claim(s) 1, 5, and 6, as best understood, Olden discloses a medical instrument capable of magnetically removing a magnetized food mass located in a person’s esophagus. A retriever is in the form of a grasper [0068; Fig.10C] and is secured to an elongated actuator extending through a housing (160) that has a distal end portion. The retriever includes a plurality of tines (Fig. 10C). The actuator is capable of moving back and forth in the housing. However, Walish does not disclose that the medical instrument includes a handle that extends from the housing, a magnet forming a part of the medical instrument and disposed adjacent the retriever, the retriever being 
Palese teaches a medical instrument capable of magnetically removing a magnetized food mass located in a person’s esophagus. The medical instrument includes a handle (150; Fig. 2) that extends from a housing (120). An elongated actuator (172) extends through the housing and includes a distal end portion and is capable of moving back and forth in the housing. A retriever is secured to the actuator and capable of being moved from an inoperative closed position in the housing [0053] to an extended operative position where the retriever projects outwardly from the housing and is capable of assuming an open configuration. A magnet (185) forms a part of the medical instrument and is disposed adjacent the retriever [0061-0064] and capable of magnetically dislodging, retrieving and holding the magnetized food mass in the person’s esophagus. The magnet may take the form of a strip, pad, etc. [0062]. For example, each spline or tine of the retriever may include a plurality of recesses (187) into which a magnetic element may be disposed [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of tines of Olden with magnetic elements disposed within recesses, as taught Palese, to provide means to generate an outwardly directed magnetic field to draw foreign bodies toward the tines to be retrieved [0073-0074]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the proximal end of the instrument of Olden with a handle and means of opening and collapsing to the retriever, .
Claim(s) 2, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olden in view of Palese, as applied to claims 1 and 6 above, and further in view of Kovarik et al. (US 2015/0230811A1, “Kovarik”).
Regarding claim(s) 2, 3, and 7, the combination of Olden and Palese discloses that the retriever includes a series of tines but does not disclose a netting secured to the tines.
Kovarik teaches a medical instrument including a plurality of fingers or tines. The tines may include a netting material secured thereto [0042]. The formation of the basket includes an opening in the operative position to permit the capture of foreign bodies Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the series of tines of the instrument of the combination of Olden and Palese with a netting, as taught by Kovarik, to provide the advantage of both the grasper and a basket-type device [0042]. With this modification the basket is collapsible and the magnet is disposed adjacent and within the basket.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olden in view of Palese and Kovarik, as applied to claim 7 above, and further in view of Gal et a. (US 2014/0309655A1, “Gal”).
Regarding claim(s) 8
Gal teaches a device capable of removing foreign bodies. The device includes an expanding grasper (210; Fig. 7) that includes a series of tines (213) formed of spring steel [0088-0089]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the series of tines of the instrument of the combination of Olden, Palese and Kovarik of spring steel, as taught Gal, for the predictable result of providing tines having elastic characteristics to allow the grasper to be elastically compressed into a smaller shape within the housing [0089].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US 4,244,362) discloses a device that includes magnetic means and can be placed within the trachea. Sellers et al. (US 6,651,665) discloses a device including a magnet within a basket and capable of being disposed within a patient’s passageway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771